Exhibit 24 POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS that each of the undersigned officers and directors of NanoViricides, Inc, a Nevada corporation, constitutes and appoints Anil Diwan and Eugene Seymour, and each of them acting individually, his true and lawful attorneys-in-fact and agents with full power of substitution, for him and in his name, place and stead, in any and all capacities, to sign any and all amendments (including post-effective amendments) to this Registration Statement on Form S-8, and to file the same with all exhibits thereto and all documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them, or his or their substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Name Title Date Principal Executive Officer: /s/ Anil Diwan Chairman of the Board, President December 10, 2010 Anil Diwan (Principal Executive Officer) Principal Financial Officer And Principal Accounting Officer: /s/ Eugene Seymour Chief Executive Officer, Acting Chief Financial Officer and Director December 10, 2010 Eugene Seymour, MD. MPH (Principal Financial Officer and Principal Accounting Officer)
